Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 1 of 13




                    EXHIBIT B
    Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 2 of 13




                                                                     April 29, 2020

VIA EMAIL

Federal Emergency Management Agency
FOIA Officer
500 C Street SW, Room 840
Washington, DC 20472
fema-foia@fema.dhs.gov

Re: Expedited Freedom of Information Act Request

Dear FOIA Officers:

Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, and the
implementing regulations of your agency, American Oversight makes the following
request for records.

The outbreak of the novel coronavirus, SARS-CoV-2, and the disease it causes, COVID-19,
has been declared a public health emergency at both the national and international levels.1
Since late 2019, the virus has spread to dozens of countries, sickened millions of people,
and resulted in more than 210,000 deaths.2 This is a rapidly evolving situation that is
demanding coordinated attention and action across the federal government.

American Oversight seeks records with the potential to shed light on the federal
government’s management of this public health emergency.

Requested Records

American Oversight seeks expedited review of this request for the reasons identified
below and requests that your agency produce the following records as soon as practicable,
and at least within twenty business days:3




1 Coronavirus Disease 2019 (COVID-19) Situation Summary, CENTERS FOR DISEASE CONTROL
AND PREVENTION,     https://www.cdc.gov/coronavirus/2019-ncov/summary.html.
2 Coronavirus Map: Tracking the Global Outbreak, N.Y. TIMES (Apr. 29, 2020, 8:56 AM),

https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html.
3 In this request, American Oversight seeks records maintained by FEMA. Because it is our

understanding that the Department of Homeland Security (DHS) is processing all
coronavirus-related records on FEMA’s behalf, we are submitting this request to DHS in
addition to FEMA. However, we are sending to FEMA for awareness and in the event that


         1030 15th Street NW, Suite B255, Washington, DC 20005 | AmericanOversight.org
   Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 3 of 13




   1. All decision memoranda or orders, including but not limited to orders (incl. formal
      orders or informal instructions provided via email or memoranda) under the
      Defense Production Act or any other legal authorities, about the rerouting,
      inspecting, taking priority over, commandeering, seizing, intercepting, diverting,
      cancelling, or in any other way taking control or possession of equipment, whether
      temporarily or permanently, (including but not limited to memos justifying or
      summarizing these actions), that was in or on the way to the following locations:

           i.   Somerset County, New Jersey (on or around Apr. 3, 2020): order of N-95
                masks, KN-95 masks, surgical masks4
          ii.   In route to Kentucky from Texas (between March 15 and April 11, 2020):
                four shipments of protective gear headed to Kentucky hospitals5
         iii.   Baystate Health, Springfield, Massachusetts (on or around April 17, 2020):
                order of three-ply face masks and N-95 respirators6
         iv.    Bellingham’s St. Joseph hospital and other PeaceHealth medical facilities in
                Washington State, Oregon, and Alaska (on or before Apr. 7, 2020): order of
                test kit materials7
          v.    Texas Assn. of Community Health Centers (on or before Apr. 7, 2020):
                order of masks8
         vi.    Colorado (ordered by the state of Colorado, under the authority of
                Governor Polis) (on or around Apr. 4, 2020):9 order of 500 ventilators



FEMA regains responsibility for processing such requests, as American Oversight expects
that this request would then be referred to FEMA for any outstanding processing.
4 Bill Bowman, Feds Take All Of County’s 35,000 Mask Order Targeted For Health Care Workers,

FRANKLIN REPORTER & ADVOCATE, Apr. 3, 2020, http://franklinreporter.com/feds-take-all-
of-countys-35000-mask-order-targeted-for-health-care-
workers/?fbclid=IwAR27on28jwsFzYXsXcA91W3LK_1cb1vUUFjn_XsDN78OL4NqXn_K
AO8hMls.
5 Annie Linskey, et al., As Feds Play ‘Backup,’ States Take Unorthodox Steps to Compete in

Cutthroat Global Market for Coronavirus Supplies, WASH. POST (Apr. 11, 2020, 4:49 AM),
https://www.washingtonpost.com/politics/as-feds-play-backup-states-take-unorthodox-
steps-to-compete-in-cutthroat-global-market-for-coronavirus-
supplies/2020/04/11/609b5d84-7a70-11ea-a130-df573469f094_story.html.
6 Andrew W. Artenstein, In Pursuit of PPE, NEW ENGLAND J. OF MED., Apr. 17, 2020,

https://www.nejm.org/doi/full/10.1056/NEJMc2010025.
7 David Rasbach, Feds Seize Coronavirus Test Kit Materials Bound for Bellingham Hospital and

Northwest, BELLINGHAM HERALD (Apr. 10, 2020, 11:28 AM),
https://www.bellinghamherald.com/news/coronavirus/article241884351.html.
8 Noam N. Levey, Hospitals Say Feds are Seizing Masks and Other Coronavirus Supplies Without a

Word, L.A. TIMES (Apr. 7, 2020, 2:07 PM), https://www.latimes.com/politics/story/2020-
04-07/hospitals-washington-seize-coronavirus-supplies.
9 Marianne Goodland, Gov. Jared Polis: FEMA Took Our Ventilators Out From Under Us, CO.

POLITICS, Apr. 4, 2020, https://www.coloradopolitics.com/coronavirus/gov-jared-polis-


                                            -2-                               DHS-FEMA-20-1107
   Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 4 of 13




        vii.     Kentucky Hospital Association (between March 15 and April 11, 2020):
                 unspecified supplies10
        viii.    In route to Delaware from New York’s John F. Kennedy (JFK) Airport
                 (between April 1, and Apr. 21, 2020): order of N95 respirators and masks
                 by Indutex USA; at least one order, shipment number 8994645378, arrived
                 at JFK on April 6, 2020, and a second order arrived on April 19, 2020 11

       American Oversight believes your agency is in the best position to know the
       location of these records. At a minimum, a reasonable search would include the
       following offices:

            a. The immediate front office of FEMA Administrator Gaynor
            b. The immediate front office of FEMA Chief Counsel Adrian Sevier
            c. The immediate office of Rear Admiral John Polowczyk
            d. The top three officials serving in leadership positions beneath Rear
               Admiral Polowczyk on FEMA’s Supply Chain Task Force12
            e. Any other FEMA officials serving on or as a liaison to the official White
               House coronavirus task force, led by Vice President Pence
            f. FEMA officials serving on or as a liaison to task forces lead by Jared
               Kushner
            g. The immediate front offices of relevant FEMA Regional Administrators:
                  i. For records related to Massachusetts: Paul F. Ford (Region I)
                  ii. For records related to New York: Ahsha Tribble (Region II)
                  iii. For records related to Delaware: Janice Barlow (Region III)
                  iv. For records related to Kentucky: Gracia B. Szczech (Region IV)
                  v. For records related to Washington, Oregon, or Alaska: James K.
                       Joseph (Region V)
                  vi. For records related to Texas: Tony Robinson (Region VI)
                  vii. For records related to Colorado: Nancy Dragani (Region VIII)

       Please provide all responsive records from February 15, 2020, through the date of
       the search.


fema-took-our-ventilators-out-from-under-us/article_29f23eba-76a1-11ea-a065-
f7f95e2756a1.html.
10 Linskey, supra note 5 (“[A] deposit had already been made for supplies from China

when, Colvin wrote, ‘we were told that the order was canceled at the request of the US
Government.’”).
11 Karl Baker, Delaware Medical Supplier Says FEMA Seized 400,000 N95 Masks; Now He's Out

Millions of Dollars, USA TODAY (Apr. 21, 2020, 3:05 PM),
https://www.usatoday.com/story/news/nation/2020/04/21/indutex-usa-says-fema-
seized-n-95-respirators-national-stockpile/2996256001/.
12 FEMA Supply Chain Task Force Leads Four-Pronged Approach to Securing Needed Supplies and

Equipment in COVID-19 Fight, FEMA, Apr. 7, 2020, https://www.fema.gov/fema-supply-
chain-task-force-leads-four.


                                            -3-                               DHS-FEMA-20-1107
     Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 5 of 13




     2. All email communications (emails, email attachments, complete email chains,
        calendar invitations, and calendar invitation attachments) of specified agency
        officials regarding any of the following instances in which federal officials
        reportedly redirected supplies intended for coronavirus response:

            i.   Somerset County, New Jersey (on or around Apr. 3, 2020): order of N-95
                 masks, KN-95 masks, surgical masks13
           ii.   In route to Kentucky from Texas (between March 15 and April 11, 2020):
                 four shipments of protective gear headed to Kentucky hospitals14
          iii.   Baystate Health, Springfield, Massachusetts (on or around April 17, 2020):
                 order of three-ply face masks and N-95 respirators15
          iv.    Bellingham’s St. Joseph hospital and other PeaceHealth medical facilities in
                 Washington State, Oregon, and Alaska (on or before Apr. 7, 2020): order of
                 test kit materials16
           v.    Texas Assn. of Community Health Centers (on or before Apr. 7, 2020):
                 order of masks17
          vi.    Colorado (ordered by the state of Colorado, under the authority of
                 Governor Polis) (on or around Apr. 4, 2020):18 order of 500 ventilators
         vii.    Kentucky Hospital Association (between March 15 and April 11, 2020):
                 unspecified supplies19
        viii.    In route to Delaware from New York’s John F. Kennedy (JFK) Airport
                 (between April 1, and Apr. 21, 2020): order of N95 respirators and masks
                 by Indutex USA; at least one order, shipment number 8994645378, arrived
                 at JFK on April 6, 2020, and a second order arrived on April 19, 2020 20

        Specified officials:
           a. The immediate front office of FEMA Administrator Gaynor
           b. The immediate front office of FEMA Chief Counsel Adrian Sevier
           c. The immediate office of Rear Admiral John Polowczyk




13 Bowman, supra note 4.
14 Linskey, supra note 5.
15 Artenstein, supra note 6.

16 Rasbach, supra note 7.

17 Levey, supra note 8.

18 Goodland, supra note 9.

19 Linskey, supra note 5 (“[A] deposit had already been made for supplies from China

when, Colvin wrote, ‘we were told that the order was canceled at the request of the US
Government.’”).
20 Baker, supra note 11.




                                             -4-                              DHS-FEMA-20-1107
     Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 6 of 13




           d. The top three officials serving in leadership positions beneath Rear
              Admiral Polowczyk on FEMA’s Supply Chain Task Force21
           e. Any other FEMA officials serving on or as a liaison to the official White
              House coronavirus task force, led by Vice President Pence
           f. FEMA officials serving on or as a liaison to task forces lead by Jared
              Kushner
           g. The immediate front offices of relevant FEMA Regional Administrators:
                 i. For records related to Massachusetts: Paul F. Ford (Region I)
                 ii. For records related to New York: Ahsha Tribble (Region II)
                 iii. For records related to Delaware: Janice Barlow (Region III)
                 iv. For records related to Kentucky: Gracia B. Szczech (Region IV)
                 v. For records related to Washington, Oregon, or Alaska: James K.
                      Joseph (Region V)
                 vi. For records related to Texas: Tony Robinson (Region VI)
                 vii. For records related to Colorado: Nancy Dragani (Region VIII)

        Please provide all responsive records from February 15, 2020, through the date of
        the search.

Fee Waiver Request

In accordance with 5 U.S.C. § 552(a)(4)(A)(iii) and your agency’s regulations, American
Oversight requests a waiver of fees associated with processing this request for records.
The subject of this request concerns the operations of the federal government, and the
disclosures will likely contribute to a better understanding of relevant government
procedures by the general public in a significant way. Moreover, the request is primarily
and fundamentally for non-commercial purposes.

American Oversight requests a waiver of fees because disclosure of the requested
information is “in the public interest because it is likely to contribute significantly to
public understanding of operations or activities of the government.”22 The public has a
significant interest in the federal government’s response to the national shortage of
equipment urgently needed to respond to pandemic.23 Records with the potential to shed



21 FEMA Supply Chain Task Force Leads Four-Pronged Approach to Securing Needed Supplies and
Equipment in COVID-19 Fight, FEMA, Apr. 7, 2020, https://www.fema.gov/fema-supply-
chain-task-force-leads-four.
22 5 U.S.C. § 552(a)(4)(A)(iii).

23 See, e.g., Martha Mendoza & Kimberly Kruesi, Nurses Push Back on Pressure to Work Without

Right Equipment, WASH. POST (Apr. 16, 2020, 12:22 AM),
https://www.washingtonpost.com/politics/nurses-suspended-for-refusing-covid-19-care-
without-n95-mask/2020/04/16/dc0428ce-7f99-11ea-84c2-0792d8591911_story.html;
Martin Kaste, Ventilator Shortages Loom As States Ponder Rules For Rationing, NPR (Apr. 3,
2020, 5:00 AM), https://www.npr.org/sections/health-


                                            -5-                              DHS-FEMA-20-1107
   Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 7 of 13




light on this matter would contribute significantly to public understanding of operations
of the federal government, including clarifying federal agencies’ decision-making around
how to manage the nation’s supply chain.24 American Oversight is committed to
transparency and makes the responses agencies provide to FOIA requests publicly
available, and the public’s understanding of the government’s activities would be
enhanced through American Oversight’s analysis and publication of these records.

This request is primarily and fundamentally for non-commercial purposes.25 As a
501(c)(3) nonprofit, American Oversight does not have a commercial purpose and the
release of the information requested is not in American Oversight’s financial interest.
American Oversight’s mission is to promote transparency in government, to educate the
public about government activities, and to ensure the accountability of government
officials. American Oversight uses the information gathered, and its analysis of it, to
educate the public through reports, press releases, or other media. American Oversight
also makes materials it gathers available on its public website and promotes their
availability on social media platforms, such as Facebook and Twitter.26

American Oversight has also demonstrated its commitment to the public disclosure of
documents and creation of editorial content through numerous substantive analyses
posted to its website.27 Examples reflecting this commitment to the public disclosure of
documents and the creation of editorial content include the posting of records related to
an ethics waiver received by a senior Department of Justice attorney and an analysis of
what those records demonstrated regarding the Department’s process for issuing such
waivers;28 posting records received as part of American Oversight’s “Audit the Wall”


shots/2020/04/03/826082727/ventilator-shortages-loom-as-states-ponder-rules-for-
rationing.
24 Toluse Olorunnipa, et al., Governors Plead for Medical Equipment From Federal Stockpile

Plagued by Shortages and Confusion, WASH. POST (Mar. 31, 2020, 3:39 PM),
https://www.washingtonpost.com/politics/governors-plead-for-medical-equipment-from-
federal-stockpile-plagued-by-shortages-and-confusion/2020/03/31/18aadda0-728d-11ea-
87da-77a8136c1a6d_story.html; Anita Kumar & Gavin Bade, States Still Baffled Over How to
Get Coronavirus Supplies from Trump, POLITICO (Apr. 13, 2020, 7:02 AM),
https://www.politico.com/states/florida/story/2020/04/13/states-still-baffled-over-how-
to-get-coronavirus-supplies-from-trump-1275083.
25 See 5 U.S.C. § 552(a)(4)(A)(iii).

26 American Oversight currently has approximately 15,500 page likes on Facebook and

102,200 followers on Twitter. American Oversight, FACEBOOK,
https://www.facebook.com/weareoversight/ (last visited Apr. 9, 2020); American
Oversight (@weareoversight), TWITTER, https://twitter.com/weareoversight (last visited
Apr. 9, 2020).
27 News, AMERICAN OVERSIGHT, https://www.americanoversight.org/blog.

28 DOJ Records Relating to Solicitor General Noel Francisco’s Recusal, AMERICAN OVERSIGHT,

https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance; Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN


                                           -6-                              DHS-FEMA-20-1107
   Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 8 of 13




project to gather and analyze information related to the administration’s proposed
construction of a barrier along the U.S.-Mexico border, and analyses of what those records
reveal;29 posting records regarding potential self-dealing at the Department of Housing &
Urban Development and related analysis;30 posting records and analysis relating to the
federal government’s efforts to sell nuclear technology to Saudi Arabia;31 and posting
records and analysis regarding the Department of Justice’s decision in response to
demands from Congress to direct a U.S. Attorney to undertake a wide-ranging review and
make recommendations regarding criminal investigations relating to the President’s
political opponents and allegations of misconduct by the Department of Justice itself and
the Federal Bureau of Investigation.32

Accordingly, American Oversight qualifies for a fee waiver.

Application for Expedited Processing

Pursuant to 5 U.S.C. § 552(a)(6)(E)(1) and your agency’s regulations, 6 C.F.R. Part 5.5(e),
American Oversight requests that your agency expedite the processing of this request.

I certify to be true and correct to the best of my knowledge and belief that the information
requested is urgently needed in order to inform the public concerning actual or alleged
government activity, and American Oversight is primarily engaged in disseminating the
information it received from public records requests to the public.

Recent reporting demonstrates that there is clearly an urgent need to inform the public
regarding the matters that are the subject of American Oversight’s FOIA request: how the




OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-
learned-from-the-doj-documents.
29 See generally Audit the Wall, AMERICAN OVERSIGHT,

https://www.americanoversight.org/investigation/audit-the-wall; see, e.g., Border Wall
Investigation Report: No Plans, No Funding, No Timeline, No Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/border-wall-investigation-report-no-plans-no-
funding-no-timeline-no-wall.
30 Documents Reveal Ben Carson Jr.’s Attempts to Use His Influence at HUD to Help His Business,

AMERICAN OVERSIGHT, https://www.americanoversight.org/documents-reveal-ben-carson-
jr-s-attempts-to-use-his-influence-at-hud-to-help-his-business.
31 Investigating the Trump Administration’s Efforts to Sell Nuclear Technology to Saudi Arabia,

AMERICAN OVERSIGHT, https://www.americanoversight.org/investigating-the-trump-
administrations-efforts-to-sell-nuclear-technology-to-saudi-arabia.
32 Sessions’ Letter Shows DOJ Acted on Trump’s Authoritarian Demand to Investigate Clinton,

AMERICAN OVERSIGHT, https://www.americanoversight.org/sessions-letter.


                                             -7-                               DHS-FEMA-20-1107
     Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 9 of 13




federal government is responding to the nation’s need for supplies, including potential
interference with equipment orders by states or healthcare systems.33

First, American Oversight has requested records with the potential to shed light on the
steps the administration has taken to respond to the novel coronavirus outbreak, which
has resulted in a major public health emergency. Because the virus has spread rapidly, has
already killed tens thousands of people in the United States, 34 there is plainly an urgent
need to inform the public about how federal agencies are responding to the virus. While
there is widespread reporting on the equipment shortages faced by healthcare providers,
first responders, and essential workers,35 there remains considerable confusion—even
amongst governors, congresspeople, and healthcare leaders—about how to obtain needed
supplies.36 The widespread and exceptional media interest on coronavirus demonstrates
that the public urgently needs information about the federal government’s efforts and
policies concerning the subject matter of this request.37

Second, factual developments have demonstrated a series of government failures to
appropriately handle decisions regarding the virus, including obscure federal policies
leading to confusion amongst governors and hospitals over how to obtain needed
materials,38 as well as an effort by government officials to minimize press coverage and
reduce public information39 about the risks associated with the virus.

Moreover, I certify to be true and correct to the best of my knowledge and belief that there
is an urgent need to inform the public about decision regarding coronavirus. American

33 Levey, supra note 8; Bowman, supra note 4; Artenstein, supra note 6.
34 Coronavirus Map: Tracking the Global Outbreak, N.Y. TIMES (Apr. 15, 2020, 6:57 PM),
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html.
35 See, e.g., Mendoza & Kruesi, supra note 25; Kaste, supra note 25.

36 See, e.g., Outbid and Left Hanging, U.S. States Scramble for Ventilators, REUTERS, Apr. 10,

2020, https://www.nytimes.com/reuters/2020/04/10/us/10reuters-health-coronavirus-
usa-ventilators.html?searchResultPosition=14; Olorunnipa, supra note 26.
37 Adam Taylor et al., Live Updates: Trump to Issue Guidelines on Easing U.S. Coronavirus

Restrictions; Unemployment Claims Continue to Soar, WASH. POST (Apr. 16, 2020, 11:20 AM
EST), https://www.washingtonpost.com/world/2020/03/04/coronavirus-live-updates/;
Coronavirus Live Updates: California Breaks Grim Record: More Than 100 Deaths Reported in One
Day, L.A. TIMES (Apr. 16, 2020, 10:38 AM),
https://www.latimes.com/california/liveblog/coronavirus-live-updates-thursday-april-2;
Ben Westcott, et al., Live Updates: Coronavirus Cases Surpass 2 Million Globally, CNN (Apr. 16,
2020, 11:43 AM) https://www.cnn.com/world/live-news/coronavirus-pandemic-04-02-
20-intl/index.html.
38 See, e.g. Kumar & Bade, supra note 26; Linskey, supra note 5; Artenstein, supra note 6.

39 Rebecca Ballhaus & Stephanie Armour, Health Chief’s Early Missteps Set Back Coronavirus

Response, WALL ST. J. (Apr. 22, 2020, 12:44 PM), https://www.wsj.com/articles/health-
chiefs-early-missteps-set-back-coronavirus-response-11587570514; Brianna Ehley, Trump’s
Team Shifts Tone from Preventing Coronavirus to Containing It, POLITICO (Mar. 2, 2020, 7:52


                                             -8-                               DHS-FEMA-20-1107
  Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 10 of 13




Oversight’s request seeks information that can shed light on your agency’s policies and
practices of managing the nation’s supply chain of equipment needed to respond to
COVID-19. State government officials and healthcare providers, urgently need information
contained in the requested records to understand when, if ever, federal agencies may delay,
divert, or seize equipment they have ordered.40 Further, the general public needs more
information about the extent of confusion or potential mismanagement of the supply-
chain crisis.41

I further certify that American Oversight is primarily engaged in disseminating
information to the public. American Oversight’s mission is to promote transparency in
government, to educate the public about government activities, and to ensure the
accountability of government officials. Similar to other organizations that have been found
to satisfy the criteria necessary to qualify for expedition,42 American Oversight “‘gathers
information of potential interest to a segment of the public, uses its editorial skills to turn
the raw material into a distinct work, and distributes that work to an audience.’”43
American Oversight uses the information gathered, and its analysis of it, to educate the
public through reports, press releases, and other media. American Oversight also makes
materials it gathers available on its public website and promotes their availability on social
media platforms, such as Facebook and Twitter.44 As discussed previously, American




PM), https://www.politico.com/news/2020/03/02/trump-coronavirus-pence-119051;
Brett Samuels & Peter Sullivan, Trump Downplays Need for Widespread Testing Before Reopening
Economy, THE HILL (Apr. 9, 2020, 7:55 PM),
https://thehill.com/homenews/administration/492129-trump-downplays-need-for-
widespread-testing-before-reopening-economy.
40 Linskey, supra note 5.

41 Olorunnipa, supra note 26.

42 See ACLU v. U.S. Dep’t of Justice, 321 F. Supp. 2d 24, 30–31 (D.D.C. 2004); EPIC v. Dep’t of

Defense, 241 F. Supp. 2d 5, 15 (D.D.C. 2003).
43 ACLU, 321 F. Supp. 2d at 29 n.5 (quoting EPIC, 241 F. Supp. 2d at 11).

44 American Oversight currently has approximately 15,500 page likes on Facebook and

102,200 followers on Twitter. American Oversight, FACEBOOK,
https://www.facebook.com/weareoversight/ (last visited Apr. 14, 2020); American
Oversight (@weareoversight), TWITTER, https://twitter.com/weareoversight (last visited
Apr. 14, 2020).


                                             -9-                               DHS-FEMA-20-1107
     Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 11 of 13




Oversight has demonstrated its commitment to the public disclosure of documents and
creation of editorial content.45

Accordingly, American Oversight’s request satisfies the criteria for expedition.

Guidance Regarding the Search & Processing of Requested Records

In connection with its request for records, American Oversight provides the following
guidance regarding the scope of the records sought and the search and processing of
records:

     §   Please search all locations and systems likely to have responsive records, regardless
         of format, medium, or physical characteristics.

     §   Please search all relevant records or systems containing records regarding agency
         business. Do not exclude records regarding agency business contained in files,
         email accounts, or devices in the personal custody of your officials, such as
         personal email accounts or text messages. Records of official business conducted
         using unofficial systems or stored outside of official files are subject to the Federal
         Records Act and FOIA.46 It is not adequate to rely on policies and procedures that
         require officials to move such information to official systems within a certain
         period of time; American Oversight has a right to records contained in those files




45 See generally News, AMERICAN OVERSIGHT, https://www.americanoversight.org/blog; see,
e.g., DOJ Civil Division Response Noel Francisco Compliance, AMERICAN OVERSIGHT,
https://www.americanoversight.org/document/doj-civil-division-response-noel-francisco-
compliance; Francisco & the Travel Ban: What We Learned from the DOJ Documents, AMERICAN
OVERSIGHT, https://www.americanoversight.org/francisco-the-travel-ban-what-we-
learned-from-the-doj-documents; Audit the Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/investigation/audit-the-wall; Border Wall Investigation
Report: No Plans, No Funding, No Timeline, No Wall, AMERICAN OVERSIGHT,
https://www.americanoversight.org/border-wall-investigation-report-no-plans-no-
funding-no-timeline-no-wall; Documents Reveal Ben Carson Jr.’s Attempts to Use His Influence at
HUD to Help His Business, AMERICAN OVERSIGHT,
https://www.americanoversight.org/documents-reveal-ben-carson-jr-s-attempts-to-use-
his-influence-at-hud-to-help-his-business; Investigating the Trump Administration’s Efforts to
Sell Nuclear Technology to Saudi Arabia, AMERICAN OVERSIGHT,
https://www.americanoversight.org/investigating-the-trump-administrations-efforts-to-
sell-nuclear-technology-to-saudi-arabia; Sessions’ Letter Shows DOJ Acted On Trump’s
Authoritarian Demand to Investigate Clinton, AMERICAN OVERSIGHT,
https://www.americanoversight.org/sessions-letter.
46 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, 827 F.3d 145, 149–50 (D.C.

Cir. 2016); cf. Judicial Watch, Inc. v. Kerry, 844 F.3d 952, 955–56 (D.C. Cir. 2016).


                                             - 10 -                              DHS-FEMA-20-1107
     Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 12 of 13




         even if material has not yet been moved to official systems or if officials have, by
         intent or through negligence, failed to meet their obligations.47

     §   Please use all tools available to your agency to conduct a complete and efficient
         search for potentially responsive records. Agencies are subject to government-wide
         requirements to manage agency information electronically,48 and many agencies
         have adopted the National Archives and Records Administration (NARA)
         Capstone program, or similar policies. These systems provide options for searching
         emails and other electronic records in a manner that is reasonably likely to be
         more complete than just searching individual custodian files. For example, a
         custodian may have deleted a responsive email from his or her email program, but
         your agency’s archiving tools may capture that email under Capstone. At the same
         time, custodian searches are still necessary; agencies may not have direct access to
         files stored in .PST files, outside of network drives, in paper format, or in personal
         email accounts.

     §   In the event some portions of the requested records are properly exempt from
         disclosure, please disclose any reasonably segregable non-exempt portions of the
         requested records. If a request is denied in whole, please state specifically why it is
         not reasonable to segregate portions of the record for release.

     §   Please take appropriate steps to ensure that records responsive to this request are
         not deleted by the agency before the completion of processing for this request. If
         records potentially responsive to this request are likely to be located on systems
         where they are subject to potential deletion, including on a scheduled basis, please
         take steps to prevent that deletion, including, as appropriate, by instituting a
         litigation hold on those records.

Conclusion

If you have any questions regarding how to construe this request for records or believe
that further discussions regarding search and processing would facilitate a more efficient
production of records of interest to American Oversight, please do not hesitate to contact
American Oversight to discuss this request. American Oversight welcomes an opportunity
to discuss its request with you before you undertake your search or incur search or



47 See Competitive Enter. Inst. v. Office of Sci. & Tech. Policy, No. 14-cv-765, slip op. at 8
(D.D.C. Dec. 12, 2016).
48 Presidential Memorandum—Managing Government Records, 76 Fed. Reg. 75,423

(Nov. 28, 2011), https://obamawhitehouse.archives.gov/the-press-
office/2011/11/28/presidential-memorandum-managing-government-records; Office of
Mgmt. & Budget, Exec. Office of the President, Memorandum for the Heads of Executive
Departments & Independent Agencies, “Managing Government Records Directive,”
M-12-18 (Aug. 24, 2012), https://www.archives.gov/files/records-mgmt/m-12-18.pdf.


                                             - 11 -                             DHS-FEMA-20-1107
  Case 1:20-cv-02195-CRC Document 10-2 Filed 09/30/20 Page 13 of 13




duplication costs. By working together at the outset, American Oversight and your agency
can decrease the likelihood of costly and time-consuming litigation in the future.

Where possible, please provide responsive material in an electronic format by email.
Alternatively, please provide responsive material in native format or in PDF format on a
USB drive. Please send any responsive material being sent by mail to American Oversight,
1030 15th Street NW, Suite B255, Washington, DC 20005. If it will accelerate release of
responsive records to American Oversight, please also provide responsive material on a
rolling basis.

We share a common mission to promote transparency in government. American Oversight
looks forward to working with your agency on this request. If you do not understand any
part of this request, please contact Megan Field at foia@americanoversight.org or
202.897.2465. Also, if American Oversight’s request for a fee waiver is not granted in full,
please contact us immediately upon making such a determination.

                                              Sincerely,




                                              Austin R. Evers
                                              Executive Director
                                              American Oversight




                                           - 12 -                            DHS-FEMA-20-1107
